Case 3:21-cv-10575-RHC-RSW ECF No. 8, PagelD.742 Filed 04/06/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

Emily Evans and Melanie Welch,
Plaintiffs,

Vs. Civil Action No.: 3:21-cy-10575
Hon, Roberi Cleland

The City of Ann Arbor, James Worthington, in Iris

official and individual capacities, Craig Strong,

tn his official and individual capacities, Meadowlark
Builders LLC, Douglas Selby, Kitk Brandon, Dave
Anderson, Hatry Ramsden, Tina Roperti, Michigan Quality
Electric, Derek Tuck, David Giles, Rob MeCrum, Arbor
Insulation, Meadowlark Energy, Robert Patterson,

Matthew Krichhaum, in his official and individual capacities,
Property Management Specialists, Inc., Howard and Howard
Attomeys, PLLC, Brandon J. Wilson, Bsq., Judge Timothy Connors,
in bis official capacity only, and the Hon. Carol Kuhnke,
Chief Judge of the Washtenaw County Circuit Court,

it her official capacity only,

Defendants, Jointly and Severally.

 

i
Mare M. Susselman (P2948 1)
Attomey at Law
43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
Tiarcsusselman al.com
Attomey for Plaintiffs
i

 

WAIVER OF THE SERVICE OF SUMMONS

To: Mare M, Susselman
Attormey for Piaintifis

Thave received your requesi to waive service of a summons in this action slong with a copy

of the Complaint, Index of Exhibits, and the Exhibits, and two copies of this waiver form.

 
Case 3:21-cv-10575-RHC-RSW ECF No. 8, PagelD.743 Filed 04/06/21 Page 2 of 3

T agree on behalf of Matthew Krichbaum, to save the expense of serving a summons and
complaint in this cage.

f understand that I, or the entities ! represent, will keep all defenses or objections to the
lawsuit, the court's jurisdiction, and the venue af the action, but that ] weive any objections to the
absence of a summons or service.

i also understand that i, or the entity J represent, must file and serve an answer ofa motion
under Rule i2 within 60 days for March 17, 2021, the date when this request was sent. Lf fail to

do so, a default judgment will be entered against me or the entily 1 represent.

Dated; Ys/2/ E64 AE “E,
Matthew Krichbaum
. Attomey at Law
DUTY TO AVOID UNNECESSARY EXPENSES OF SERVING A SUMMONS

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants ta cooperate in
saving unnecessary expense of serving a summons and complaint. A defendant who is locnted in
the United States and who faits to return a signed waiver of service requested by a plaintiff located
in the United States wifl be required to pay the expenses of service, unless the defendant shows
good cause for the failure.

“Good cause" does not inelude a belief that the lawsuit is groundless, or that it has been
brought in an improper venue, or that the court has no jurisdiction over this malter or over the
defendant or the defendant's property,

Ifthe waiver is signed and returned, you can still make these and other defenses and

objections, byt you cannot object ta the absence of a summons or of service.

 
Case 3:21-cv-10575-RHC-RSW ECF No. 8, PagelD.744 Filed 04/06/21 Page 3 of 3

If you waive service, then you must, within the time specified on the waiver form, serve
an answer or a notion under Rule 12 on ihe plaintiff and file a copy with the court By signing

and returning the waiver form, you are allowed more time to teapond than ifa summons had

been served,

 
